Citation Nr: 0429950	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an eye and sinus 
disability.

2.  Entitlement to service connection for residuals of tick 
bites.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	A remand this case is necessary to schedule VA 
examinations.

While in service, the veteran was treated on numerous 
occasions for insect bites identified as tick bites.  At his 
April 2004 Travel Board hearing, the veteran testified that 
he had scars from those tick bites as well as one unhealed 
bite.  In addition, the veteran reported that due to exposure 
to tear gas while in service he developed an eye disability 
as well as a sinus disability.  While in service the veteran 
complained of eye pain, but no treatment or diagnosis was 
rendered.  The veteran currently has diagnoses of retinitis 
and allergic rhinitis.  

The veteran should be scheduled for examinations to determine 
the etiology of his eye and sinus disabilities and to 
ascertain if the veteran suffers residuals of insect bites.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his eye and sinus 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of examination 
must include responses to each of the 
following items:

          A.  Please list all 
disabilities of the eye that the veteran 
has.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether it is at 
least as likely as not that any claimed 
eye disability is the result of a disease 
or injury or other incident in service.

          C.  Please list all sinus 
disabilities that the veteran has.

          D.  For each diagnosis reported 
in response to item C, above, state a 
medical opinion as to whether it is at 
least as likely as not that any claimed 
sinus disability is the result of a 
disease or injury or other incident in 
service.

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of residuals of insect 
bites.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination, and all indicated special 
studies and tests should be accomplished.  
The report of examination must include 
responses to each of the following items:

          A.  Please list all insect bite 
residuals, to include tick bites.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether it is at 
least as likely as not that any claimed 
insect bite residuals are the result of 
those insect bites treated in service.

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issues on appeal, 
taking into account the entire record.  
If the benefits sought are not granted, 
the veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




